DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/2020, 10/14/2021, and 5/17/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teulet (US PGPub 2015/0210013).

As to claim 1
Teulet discloses a method for forming an object (three-dimensional object; see paragraph 0001, line 2) comprising:
solidifying at least a portion of a first layer (layer 1, see Fig. 9) of build material (powdery or liquid material; see paragraph 0001, lines 4) within a first scan region (zone Z1, see Fig. 7) (see paragraph 0081, lines 1-7);
moving a build unit (galvanometric head 12, see Fig. 1) to a second scan region (zone Z2, see Fig. 7), and solidifying at least a portion of the first layer of build material within the second scan region (see paragraph 0081, lines 1-7);
providing a second layer (layer 2, see Fig. 9) of build material over at least a portion of the first scan region (see paragraph 0070, lines 2-5; paragraph 0072, lines 6-10; and paragraph 0074, lines 1-3); and
solidifying at least a portion of the second layer of build material within a third scan region (zone Z3, see Fig. 7), wherein the third scan region at least partially overlaps but is offset with relation to the first scan region (see paragraph 0070, lines 2-5; paragraph 0072, lines 6-10; and paragraph 0074, lines 1-3; also see Figs. 7 and 9).

As to claim 2
Teulet discloses the method for forming the object of claim 1, wherein third scan region overlaps a border between the first scan region and the second scan region (see Fig 7).

As to claim 3
Teulet discloses the method for forming the object of claim 1, wherein the first scan region has a first length along a first direction, and
the third scan region has a second length along the first direction, wherein the first and
second lengths are not equal (see Fig. 7).

As to claim 4
Teulet discloses the method for forming the object of claim 1, wherein the first scan region and the second scan region are adjacent (see Fig. 7).

As to claim 5
Teulet discloses the method for forming the of claim 1, further comprising:
solidifying at least a portion of the second layer of build material within a fourth scan region (zone Z4, see Fig. 7), wherein the fourth scan region overlaps the second scan region and not the first scan region (see paragraph 0074-0074; also see Fig. 9).

As to claim 6
Teulet discloses the method for forming the object of claim 1, wherein the build unit is moved to solidify at least a portion of the build material within the scan region (see paragraph 0081, lines 1-7).

As to claim 7
Teulet discloses the method for forming the object of claim 1, wherein the build unit is moved in a substantially vertical direction when providing the second layer of build material (see paragraph 0003).

As to claim 8
Teulet discloses the method for forming the object of claim 1, wherein each solidification step includes sintering, melting, or binder jetting the build material (see paragraphs 0001 and 0048).

As to claim 9
Teulet dislocses a non-transitory computer readable medium storing a program configured to cause a computer to execute an additive manufacturing method, the manufacturing method comprising:
solidifying at least a portion of a first layer (layer 1, see Fig. 9) of build material (powdery or liquid material; see paragraph 0001, lines 4) within a first scan region (zone Z1, see Fig. 7) (see paragraph 0081, lines 1-7);
moving at least one of a build unit (galvanometric head 12, see Fig. 1) and a build platform to a second scan region (zone Z2, see Fig. 7), and solidifying at least a portion of the first layer of build material within the second scan region (see paragraph 0081, lines 1-7);
providing a second layer (layer 2, see Fig. 9) of build material over at least a portion of the firstscan region (see paragraph 0070, lines 2-5; paragraph 0072, lines 6-10; and paragraph 0074, lines 1-3; also see Figs. 7 and 9); and
solidifying at least a portion of the second layer of build material within a third scan region (zone Z3, see Fig. 7), wherein the third scan region at least partially overlaps but is offset with relation to the first scan region (see paragraph 0070, lines 2-5; paragraph 0072, lines 6-10; and paragraph 0074, lines 1-3; also see Figs. 7 and 9).

As to claim 10
See rejection of claim 2.

As to claim 11
See rejection of claim 3.

As to claim 12
See rejection of claim 4.

As to claim 13
See rejection of claim 5.

As to claim 14
See rejection of claim 6.

As to claim 15
Teulet discloses the non-transitory computer readable medium storing the program of claim 9, wherein the build platform is moved to solidify at least a portion of the build material within the third scan region (see paragraph 0081, lines 1-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115